Case 1:20-cv-07966-JSR Document 55 Filed 04/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee x
DIMITRI ENTERPRISES, INC., :
Plaintiff,
20 Cv. 7966 (JSR)
-y-
ORDER
SCOTTSDALE INSURANCE CO. and
SPAR INSURANCE AGENCY LLC,
Defendants. :
ee ee ee x

JED S. RAKOFF, U.S.D.Jd.

For the reasons stated on the record in today’s telephone
conference, see Transcript dated April 9, 2021, the motion of
defendant Spar Insurance Agency LLC (“Spar”) to dismiss Counts
Six and Seven of the complaint is granted. In addition, Spar is
granted leave to move for sanctions. Moving papers are due April

19, 2021; opposition papers are due April 26, 2021.

 

SO ORDERED.
Dated: New York, NY Qf A LLY
April 9, 2021 . RAKOFE/4U.S.D.d.

RE ASTBOLRRINEE ARES Meets SHIN 8 ENC MRRO E E PU SN WARE ME, MC OS URINE WH LORI 5 a8 IME So coh SUED MIG RTE GNIS AEE Dae et ake EEN
